Case 2:19-cv-00282-SPC-MRM Document 56 Filed 05/15/20 Page 1 of 3 PageID 848



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JOSEPH D. GILBERTI, JR. , P.E., an
individual and licensed professional
engineer

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-282-FtM-38MRM

RON DESANTIS, THE MOSAIC
COMPANY, MOSAIC FERTILIZER,
LLC, ENVIRONMENTAL
PROTECTION AGENCY,
SARASOTA COUNTY BOARD OF
COUNTY COMMISSIONERS,
DESOTO COUNTY BOARD OF
COUNTY COMMISSIONERS,
HILLSBOROUGH COUNTY STATE
ATTORNEYS OFFICE, SARASOTA
MEMORIAL HOSPITAL, PEACE
RIVER MANASOTA WATER
SUPPLY AUTHORITY,
SOUTHWEST FLORIDA WATER
MANAGEMENT DISTRICT, 72
PARTNERS, LLC and LUIS E.
RIVERA,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Plaintiff Joseph Gilberti accuses Defendants of “manipulating and laundering US

Tax dollars…to steal unique lands and hide Natural and Endless Drinking water to fill

cancer centers with bad manmade treated water from Polluted ground water and Rivers,




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00282-SPC-MRM Document 56 Filed 05/15/20 Page 2 of 3 PageID 849



to sell medicine, cancer centers and healthcare machines while killing millions of people

over decades.” (Doc. 1 at 2). In his 112-page Complaint, Gilberti alleges a bizarre and

incomprehensible conspiracy to, among other things, cause cancer, kill children, increase

opioid use, and damage the economy by “hiding secret underground rivers of Unique

Alkaline Spring Water.” And he asks for relief that this Court cannot grant, like reporting

Defendants to President Trump, obtaining $10 billion from the Federal Reserve, enlisting

the military to help install water supply infrastructure, and returning foreclosed homes to

previous owners.

       Several defendants moved to dismiss, but the Court stayed this case pending the

results of Gilberti’s appeal of the dismissal of a nearly identical case he filed in the United

States District Court for the District of Columbia. The D.C. District Court dismissed that

case because federal courts do not have subject matter jurisdiction over “patently

insubstantial” claims. Gilberti v. Fed. Reserve Sys., No. 1:19-CV-738, 2019 WL 1901293,

at *2 (D.D.C. Apr. 29, 2019). The District of Columbia Court of Appeals affirmed, finding

that Gilberti “alleged no plausible facts that would entitle him to relief.” Gilberti v. Fed.

Reserve Sys., No. 19-5264, 2020 WL 1487738 (11th Cir. Mar. 3, 2020).

       Gilberti filed another substantially similar case in this District: Gilberti v. Adrurra

Grp. Inc., No. 8:19-CV-2012-VMC-AAS. It too was dismissed for lack of subject matter

jurisdiction.   The Eleventh Circuit affirmed, finding no error with the district court’s

conclusion that Gilberti’s claims were patently without merit. Gilberti v. Adrurra Grp., Inc.,

No. 19-15176, 2020 WL 1951663, at *2 (11th Cir. Apr. 23, 2020).

       The Court agrees with the other district and circuit courts that have evaluated

Gilberti’s claims—they are “essentially fictitious” and “obviously without merit.” Id. at *1




                                              2
Case 2:19-cv-00282-SPC-MRM Document 56 Filed 05/15/20 Page 3 of 3 PageID 850



(quoting Hagans v. Lavine, 415 U.S. 528, 537 (1974)). As such, this Court lacks subject

matter jurisdiction, and dismissal under Federal Rule of Civil Procedure 12(b)(1) is

warranted.

      Accordingly, it is now

      ORDERED:

      (1) Joseph D. Gilberti, Jr.’s complaint (Doc. 1) is DISMISSED.

      (2) The Clerk is DIRECTED to terminate all pending motions and deadlines, enter

          judgment, and close the case.

      DONE and ORDERED in Fort Myers, Florida this 15th day of May, 2020.




Copies: All Parties of Record




                                          3
